DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 05/25/2021, said application claims a priority date of 11/30/2018.  
Claims 1-20 are pending in the case.  
Claims 1, 8 and 15 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 11,099,862 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on of the instant application are merely a broader version of the claims in the issued Patent.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 6, 8 11, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (US 2003/0174174 A1, published 09/18/2003, hereinafter “Fitzpatrick”).

Independent Claims 1, 8 and 15:
	Fitzpatrick discloses a system comprising:
a memory [non-transitory machine-readable storage medium] (memory is inherent to the computer system, Fitzpatrick: abstract.); and
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations/a method comprising (A processor for executing instructions form the memory is inherent to the computer system, Fitzpatrick: abstract.):
receiving a media object from a user account, the media object comprising a set of attributes (The system can receive a selection from a user of a source object (receiving a media object) to view attributes associated with the source object, Fitzpatrick: Fig. 6, ¶ [0027].  Objects can be text objects or graphic objects (media objects), Fitzpatrick: ¶ [0016], [0024].  The attribute functionality can be implemented in a windows-based operating system, Fitzpatrick: ¶ [0033]-[0034].  Examiner takes Official Notice that it is well-known, routine and conventional for windows-based operating systems to provide a user account for each person using the computing device running the operating system.  One would have been motivated to use this well-known feature to allow each user to personalize their settings and preferences on the computing device.  Accordingly, in combination with this well-known feature, every ;
identifying the set of attributes of [the] media object (It is clear that the system identifies the set of attributes from the source object since the system causes the particular attributes from a selected source object to be transferred to a selected target object, Fitzpatrick: Fig. 6, ¶ [0024]-[0028].);
selecting a portion of the set of attributes of the media object based on the identifying the set of attributes of the media object (A subset of the attributes of the source object that are compatible with the target object can be selected, Fitzpatrick: Fig. 6, ¶ [0027]-[0028].); and
causing display of a menu element within a graphical user interface, the menu element comprising a display of the portion of the set of attributes (Fitzpatrick: Fig. 6, ¶ [0027]-[0028].).

Claims 4, 11 and 18:
	The rejection of claims 1, 8 and 15 are incorporated.  Fitzpatrick further teaches a system, medium and method wherein the media object is a first media object, and the method further comprises: 
receiving an input that selects an attribute from among the portion of the set of attributes presented within the menu element (Fitzpatrick: Fig. 6, ¶ [0027]-[0028].); and 
configuring a second media object based on the attribute selected by the input (Fitzpatrick: Fig. 6, ¶ [0027]-[0028].).

Claims 6, 13 and 20:
	The rejection of claims 1, 8 and 15 are incorporated.  Fitzpatrick further teaches a system, medium and method wherein the media object comprises a text string and the set of attributes include a font of the text string (The source object (first object) can be a text object, Fitzpatrick: ¶ [0016], [0024]. The source object comprises an identified font attribute, Fitzpatrick: Fig. 6, ¶ [0008], [0028].).

Claim(s) 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Manuja et al. (US 2016/0133030 A1, published 05/12/2016, hereinafter “Manuja”).

Claim 2, 9 and 16:
	The rejection of claims 1, 8 and 15 are incorporated.  Fitzpatrick does not appear to expressly teach a system, medium and method wherein the set of attributes include a set of colors.
	However, Fitzpatrick teaches a system, medium and method wherein the set of attributes include a set of colors ((Manuja: Figs. 2, 3, 5A, 5B, 6A, 6B and 7, ¶ [0032]-[0035].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and wherein the set of attributes include a set of colors, as taught by Manuja.
One would have been motivated to make such combination in order to improve the system, medium and method of Fitzpatrick by providing more attribute options that the user can apply to target objects (Manuja: Figs. 2, 3, 5A, 5B, 6A, 6B and 7, ¶ [0032]-[0035].).

Claims 3, 10 and 17:
	The rejection of claims 2, 8 and 16 are incorporated.  Fitzpatrick in view of Manuja further teaches a system, medium and method wherein the selecting the portion of the set of attributes includes: 
determining a ranking of each color among the set of colors based on a pixel count associated with each color (Manuja: Fig. 7, abstract, ¶ [0032], [0034]); and 
selecting a portion of the set of colors based on the ranking (Manuja: Fig. 7, abstract, ¶ [0032], [0034]).

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Dave et al. (US 2014/0236468 A1, published 08/21/2014, hereinafter “Dave”).

Claims 5, 12 and 19:
	The rejection of claim 1, 8 and 15 are incorporated.  Fitzpatrick does not appear to expressly teach a system, medium and method wherein the first media object corresponds with a location of interest, and the method further comprises: 
assigning the second media object to a geo-fence that encompasses the location of interest.
However, Dave teaches a system, medium and method wherein the first media object corresponds with a location of interest, and the method further comprises (A first media file can be associated with a geographic location, Dave: Fig. 2, ¶ [0062]-[0070].): 
assigning the second media object to a geo-fence that encompasses the location of interest (Multiple files can be tagged with the same location and assigned to the same geo-fence, Dave: ¶ [0027], [0104], [0062]-[0070]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Fitzpatrick wherein the first media object corresponds with a location of interest, and the method further comprises: 
assigning the second media object to a geo-fence that encompasses the location of interest, as taught by Dave.
One would have been motivated to make such a combination in order to provide an effective means for sharing the user’s media objects (Dave: ¶ [0020].).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Bae et al. (US 2018/0136827 A1, effectively filed on 11/14/2016, hereinafter “Bae”).

Claims 7 and 14:
	The rejection of claim 1 and 8 are incorporated.  Fitzpatrick does not appear to expressly teach a system and method wherein the menu element comprises a list of fonts that include the font of the text string.
	However, Bae teaches a system, medium and method wherein the menu element comprises a list of fonts that include the font of the text string (The attribute window can include a font menu that includes a list of the fonts included in the object, Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066].  The attribute window also includes a “Form attribute” which can include a color attribute of the object, Bae: Figs. 4 and 7, ¶ [0039], [0094].  Accordingly, the attribute window would include a color menu and a font menu.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Fitzpatrick wherein the menu element comprises a list of fonts that include the font of the text string, as taught by Bae.
	One would have been motivated to make such a combination in order to provide the user with more effective attribute options (Bae: Figs. 3, 4, 6 and 7, ¶ [0042], [0047]-[0052], [0061]-[0066].).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175